United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 November 9, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-11400
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PATRICK EUGENE NASH,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 5:04-CR-29-ALL-C
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Patrick Eugene Nash appeals following his guilty plea to

possession with intent to distribute less than five grams of

cocaine base.   Nash argues that his sentence violates United

States v. Booker, 125 S. Ct. 738 (2005), and Blakely v.

Washington, 124 S. Ct. 2531 (2004).    The instant appeal is

barred, however, by the plain language of Nash’s knowing and

voluntary appeal waiver in the plea agreement.     See United States

v. Bond, 414 F.3d 542, 545-46 (5th Cir. 2005); United States v.

McKinney, 406 F.3d 744, 746-47 (5th Cir. 2005).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                    No. 04-11400
                         -2-

APPEAL DISMISSED.